Exhibit 10.8


PROMISSORY NOTE
 

 $480,000        September 15, 2010


For Value Received, the undersigned jointly and severally promises to pay to the
order of
 
YTB INTERNATIONAL, INC.


the sum of Four Hundred Eighty Thousand and no/100 Dollars ($480,000.00),
together with interest thereon from the date hereof until paid at the rate of
Six Percent (6.00%) per annum, only being payable in monthly installments of
$9,279.79, the first such installment being due on the 16th day of January,
2011, and a like installment being due on the 16th day of each succeeding month
thereafter, and a final installment, including the full balance of principal and
interest thereon being due on the 16th day of June, 2016.


The payment of this note is secured by the lien of the improvements made to the
Lessee's property located at 1901 E. Edwardsville Road, Wood River, Illinois.


Makers reserve the right and privilege of prepaying any amount on the principal
of this note, on any interest payment date, interest to abate on all payments so
made. Such prepayments, if any, shall be applied to the principal amount
outstanding and shall not extend of or postpone the due date of any subsequent
monthly installments or change the amount of such installments unless the holder
hereof shall otherwise agree in writing.


If any payment of principal or interest be not made promptly and in strict
accordance with the tenor and effect hereof the holder of Holders shall, notify
the Makers that this Promissory Note shall be in Default if such payment is not
paid within ten (10) days of such notice. If Default occurs because of the
Makers' failure to cure within such ten (10) day period after the holder or
holders' notice of intent to declare Default, then at the election of the holder
or holders of this note made at any time after such default, the entire
principal sum hereof, then unpaid, together with accrued interest thereon, shall
at once become payable.


The principal amount, and each installment thereof, shall bear interest at the
rate of Ten Percent (10.00%) per annum after it becomes due whether by
acceleration or otherwise, and during the period of any default hereunder.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Every person now or at any time liable, whether primarily or secondarily, for
the payment of the indebtedness hereby evidenced, for each such person,
expressly waived presentment for payment, notice of dishonor, protest, notice of
protest, and diligence in collection, and assents that the time of said payment
may be extended without anywise modifying, altering, releasing, affecting, or
limiting her liability.


This Promissory Note shall be governed by and construed in accordance with the
laws of Illinois.



  ZEISER AUTOMOTIVE GROUP            
 
BY:
 /s/ David G. Zeiser – President                  Attest: /s/ Clay
Winfield   9/28/10            


 
 

--------------------------------------------------------------------------------
